DETAILED ACTION
This is a final Office action in response to the remarks filed 06/15/2022.

Status of Claims
Claims 1-3, 6-9, 12-15, and 18-20 are pending;
Claims 1, 8, 9, 14, 15, and 20 are currently amended; claims 2, 3, 6, 7, 12, 13, 18, and 19 are original; claims 4, 5, 10, 11, 16, and 17 have been cancelled;
Claims 1-3, 6-9, 12-15, and 18-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections based on West (US 5,458,428) and Speece et al. (US 5,884,874), hereinafter Speece, have been fully considered but they are not persuasive
Firstly, the applicant argues that "[t]he disclosure of West cannot function with a female post insert" and "[a] post received into such a female post insert of a cantilever mounting device otherwise having the features of West could not be secured… [because the] post would encounter washer nut 37 and the bolt, preventing the post from sitting flush with the bottom of the post insert" (remarks, page 16, lines 15-19).  The Examiner respectfully disagrees, since Speece teaches that the post (Speece: col 2, lines 39 and 40) is secured within the post receptacle (Speece: 11, fig 1, col 1, lines 6-10, col 2, lines 36-40) with the contoured fixation disk (Speece: 37, fig 2) and the threaded fixation fastener (Speece: 39, fig 2) being arranged within the post receptacle as shown in Figures 1-6.  Therefore, West, as modified by Speece, teaches a post receptacle (West: 39, fig 4, as modified by, Speece: 11, fig 1) having a female configuration (Speece: 11, fig 1) to receive and secure the fence post therein (Speece: col 1, lines 6-10, col 2, lines 36-40).
Secondly, the applicant argues that "the only means that West teaches for securing a post, its saddle-shaped compression spacers could not secure the post… [n]o such contact could be made with a female-configured post insert, as its outer surface would not make contact with a male post" (remarks, page 16, lines 19-23, page 17, line 1).  The Examiner respectfully disagrees, since Speece teaches that the flanges (Speece: 32, 33, fig 1) of the post receptacle (Speece: 11, fig 1) and the fastener assemblies (Speece: 36, fig 2) are utilized in securing the post within the post receptacle (Speece: col 1, lines 6-10, col 2, lines 36-40).  Also, based on the teaching of Speece, one of ordinary skill in the art would secure the hollow or solid post to the post receptacle by placing the hollow or solid post within the post receptacle (Speece: see Figures 1-6, see col 1, lines 6-10, col 2, lines 36-40).  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397.  

Drawings
The replacement drawings filed 06/15/2022 are accepted by the Examiner.

Specification
The replacement abstract filed 06/15/2022 is accepted by the Examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1, lines 12 and 13, it is recommended that the applicant change "a portion that is planar" to --a planar portion--, since the limitation "the planar portion" is recited in lines 13 and 24.  Similar objection and similar suggestion apply to the limitation "a portion that is planar" in claim 1 (lines 21 and 22) and claim 9 (lines 11, 15, 23, and 27).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step"), i.e., "means for adjusting an angular orientation of the first longitudinal axis relative to the second longitudinal axis" (claim 15, lines 4 and 5), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, there is insufficient antecedent basis for the limitation "the fence post" (line 32) in the claim.  Appropriate correction is required.
Claims 12-14 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over West (US 5,458,428) in view of Speece et al. (US 5,884,874), hereinafter Speece.
Regarding claim 1, West discloses an adjustable post support (see Figure 4), comprising: a post receptacle (39, fig 4), the post receptacle defining a longitudinal axis (see Figure 4), the post receptacle configured for engagement with a fence post (22, fig 4, see annotation, also see Figure 1, see col 5, lines 7-10) with the fence post residing at least partially along the longitudinal axis (see Figure 4); upper and lower adjustment plates (70, 72, fig 4) residing below the post receptacle, the upper adjustment plate residing above the lower adjustment plate and closer to the post receptacle (see Figure 4); the upper adjustment plate being rotatable about the longitudinal axis (see Figures 4 and 5); the upper adjustment plate having a first surface (70a, fig 4, see annotation, the upper surface of the upper adjustment plate 70) and an opposing second surface (70b, fig 4, see annotation, the lower surface of the upper adjustment plate 70), the first surface being above the second surface and disposed closer to the post receptacle (see Figure 4); the second surface having at least a portion that is planar (see Figure 4), the planar portion of the second surface residing at an acute angle to and not orthogonal to the first longitudinal axis (see Figure 4); the lower adjustment plate defining a rotational axis and being rotatable about the rotational axis (see Figures 4 and 5); the lower adjustment plate having a third surface (72a, fig 4, see annotation, the upper surface of the lower adjustment plate 72) and an opposing fourth surface (72b, fig 4, see annotation, the lower surface of the lower adjustment plate 72), the third surface being above the fourth surface and disposed closer to the upper adjustment plate (see Figure 4); the third surface having at least a portion that is planar (see Figure 4), the planar portion of the third surface residing at an acute angle to and not orthogonal to the rotational axis (see Figure 4); the planar portion of the second surface abutting the planar portion of the third surface (see Figure 4).

    PNG
    media_image1.png
    634
    811
    media_image1.png
    Greyscale










[AltContent: textbox (Annotation of Portion of Figure 4)][AltContent: connector][AltContent: textbox (70a – First Surface)][AltContent: textbox (70b – Second Surface)][AltContent: connector][AltContent: connector]


    PNG
    media_image2.png
    229
    879
    media_image2.png
    Greyscale



[AltContent: connector]
[AltContent: textbox (72a – Third Surface)][AltContent: textbox (72b – Fourth Surface)]

    PNG
    media_image3.png
    291
    807
    media_image3.png
    Greyscale






West does not disclose the adjustable post support, wherein the post receptacle has a female configuration to receive the fence post therein.
Speece teaches an adjustable post support (10, fig 1), comprising: a post receptacle (11, fig 1), the post receptacle defining a longitudinal axis (see Figure 1), the post receptacle configured for engagement with a fence post (col 2, lines 39 and 40) with the fence post residing at least partially along the longitudinal axis (see Figure 1, see col 2, lines 36-40), wherein the post receptacle has a female configuration (11, fig 1) to receive the fence post therein (see Figure 1, col 2, lines 36-40).

    PNG
    media_image4.png
    654
    413
    media_image4.png
    Greyscale












West and Speece are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the post receptacle (West: 39, fig 4) with a female configuration (Speece: 11, fig 1) to receive the fence post therein (Speece: col 2, lines 36-40) as taught by Speece.  The motivation would have been to accommodate both hollow posts and solid posts with a post receptacle having a female configuration.  Therefore, it would have been obvious to combine West and Speece to obtain the invention as specified in claim 1.
Regarding claim 2, the adjustable post support further including a mount (West: 65, fig 4).
Regarding claim 3, the adjustable post support further including a stake (West: 65, fig 4).
Regarding claim 6, wherein the upper adjustment plate further includes a tab (West: 71, fig 4A) residing outboard of the upper adjustment plate.
Regarding claim 7, wherein the upper adjustment plate and the lower adjustment plate are round (West: see Figures 4A and 5A).
Regarding claim 8, West, as modified by Speece (see above discussions with respect to claim 1), teaches a method of adjusting an angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support of Claim 2 (West: see Figure 4, as modified by, Speece: 10, fig 1); mounting the adjustable post support (West: see Figure 4); rotating one or both of the upper adjustment plate and the lower adjustment plate until a desired angular orientation of the post receptacle is achieved (West: see Figures 4 and 5); and installing the post (Speece: col 2, lines 39 and 40) in the post receptacle (Speece: col 2, lines 36-40).
Regarding claim 9, West, as modified by Speece (see above discussions with respect to claim 1), teaches an adjustable post support (West: see Figure 4, as modified by, Speece: 10, fig 1), comprising: a post receptacle (West: 39, fig 4, as modified by, Speece: 11, fig 1), the post receptacle defining a first longitudinal axis (West: see Figure 4; Speece: see Figure 1); a mount (West: 65, fig 4), the mount defining a second longitudinal axis (West: see Figure 4); upper and lower adjustment plates (West: 70, 72, fig 4) disposed between the post receptacle and the mount, the upper adjustment plate residing above the lower adjustment plate and closer to the post receptacle (West: see Figure 4); the upper adjustment plate being rotatable about the first longitudinal axis (West: see Figures 4 and 5); the upper adjustment plate having a first surface (West: 70a, fig 4, see annotation, the upper surface of the upper adjustment plate 70) and an opposing second surface (West: 70b, fig 4, see annotation, the lower surface of the upper adjustment plate 70), the first surface being above the second surface and disposed closer to the post receptacle (West: see Figure 4); the first surface having at least a portion that is planar and the planar portion of the first surface remaining perpendicular to the first longitudinal axis as the upper adjustment plate is rotated about the first longitudinal axis (West: see Figures 4 and 5); the second surface having at least a portion that is planar, the planar portion of the second surface residing at an angle to and not parallel with the planar portion of the first surface (West: see Figures 4 and 5); the lower adjustment plate being rotatable about the second longitudinal axis (West: see Figures 4 and 5); the lower adjustment plate having a third surface (West: 72a, fig 4, see annotation, the upper surface of the lower adjustment plate 72) and an opposing fourth surface (West: 72b, fig 4, see annotation, the lower surface of the lower adjustment plate 72), the fourth surface being below the third surface and disposed closer to the mount (West: see Figure 4); the fourth surface having at least a portion that is planar and the planar portion of the fourth surface remaining perpendicular to the second longitudinal axis as the lower adjustment plate is rotated about the second longitudinal axis (West: see Figures 4 and 5); the third surface having at least a portion that is planar, the planar portion of the third surface residing at an angle to and not parallel with the planar portion of the fourth surface (West: see Figures 4 and 5); the second surface disposed against the third surface (West: see Figure 4), wherein the post receptacle has a female configuration (Speece: 11, fig 2) to receive the fence post therein (Speece: col 2, lines 36-40).
Regarding claim 12, wherein the upper adjustment plate further includes a tab (West: 71, fig 4A) residing outboard of the upper adjustment plate.
Regarding claim 13, wherein the upper adjustment plate and the lower adjustment plate are round (West: see Figures 4A and 5A).
Regarding claim 14, West, as modified by Speece (see above discussions with respect to claim 1), teaches a method of adjusting an angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support of Claim 9 (West: see Figure 4, as modified by, Speece: 10, fig 1); mounting the adjustable post support (West: see Figure 4); rotating one or both of the upper adjustment plate and the lower adjustment plate until a desired angular orientation of the posy receptacle is achieved (West: see Figures 4 and 5); and installing the post (Speece: col 2, lines 39 and 40) in the post receptacle (Speece: col 2, lines 36-40).
Regarding claim 15, West, as modified by Speece (see above discussions with respect to claim 1), teaches an adjustable post support (West: see Figure 4, as modified by, Speece: 10, fig 1), comprising: a post receptacle (West: 39, fig 4, as modified by, Speece: 11, fig 1), the post receptacle defining a first longitudinal axis (West: see Figure 4; Speece: see Figure 1); a mount (West: 65, fig 4), the mount defining a second longitudinal axis (West: see Figure 4); and means (West: 70, 72, fig 4) for adjusting an angular orientation of the first longitudinal axis relative to the second longitudinal axis (West: see Figures 4 and 5), wherein the post receptacle has a female configuration (Speece: 11, fig 2) to receive the fence post therein (Speece: col 2, lines 36-40).
Regarding claim 18, wherein the means include outboard tabs (West: 71, 73, fig 4A).
Regarding claim 19, wherein the means are round (West: see Figures 4A and 5A).
Regarding claim 20, West, as modified by Speece (see above discussions with respect to claim 1), teaches a method of adjusting an angular orientation of a post (Speece: col 2, lines 39 and 40) relative to the horizon, comprising the steps of: providing the adjustable post support (West: see Figure 4, as modified by, Speece: 10, fig 1) of Claim 15; mounting the adjustable post support (West: see Figure 4); rotating the means until a desired angular orientation is achieved (West: see Figures 4 and 5); and installing the post (Speece: col 2, lines 39 and 40) in the post receptacle (Speece: col 2, lines 36-40).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631